 

Exhibit 10.1

 

[image_001.jpg]

Innodata Inc.

55 Challenger Road - Suite 202

Ridgefield Park, NJ 07660

   



September 30, 2020

 

Via Email

 

Mark Spelker

 



 

Dear Mark:

 

Congratulations on your decision to join Innodata. I am confident that you will
be instrumental in helping us drive results that matter for our company, our
clients and our shareholders.

 

You will be employed by Innodata Inc. (the “Company”) as Chief Financial Officer
and Executive Vice President. You will also serve as the Company’s Principal
Financial Officer and Principal Accounting Officer. In this position you will be
responsible for overseeing the financial reporting for the Company and executing
various strategic efforts.

 

The purpose of this letter (the “Offer of Employment”) is to set forth the
general terms of our employment offer to you. Please bear in mind that this
Offer of Employment does not constitute an employment contract.

 

1)Part Time Employment. The Company will employ you in a part-time capacity. You
agree to provide the Company with base services of approximately four weeks of
services per quarter. In addition, you agree to provide the Company, and the
Company agrees to obtain from you, an additional eight weeks (or more, if
mutually agreeable) per calendar year of additional services.

 

2)Salary. Your part-time base salary shall be $100,000 per annum. Weeks of
additional services shall be compensated at $6,250 per week (or pro rata portion
thereof). Your salary will be paid along with regularly scheduled payroll.

 

3)Reporting. You will report directly to Jack Abuhoff, Chief Executive Officer
of the Company.

 

4)Office Location. You will be based out of the Company’s Ridgefield Park, New
Jersey headquarters. Your position will necessitate occasional travel to the
Company’s global facilities (including a minimum of one visit per year to the
Company’s Manila office for planning sessions with accounting team and auditor
visit). You shall be permitted to work from your home office when appropriate.

 

5)Employment Commencement. Your employment commencement date shall be October 2,
2020.

 

6)Benefits. You agree to adhere to our “Personnel Handbook for U.S. Based
Employees (a copy of which is contained herewith). As a part-time employee you
will not be eligible for health insurance benefits, vacation or other benefits
to which our full-time employees are entitled.

 

7)Confidentiality Agreement. You agree to sign the Company’s “Agreement
Concerning Confidentiality and Non-Disclosure” (the “CNDA”) contemporaneously
with the commencement of employment (a copy of which is contained herewith). In
the event of a direct conflict between the terms of the CNDA and the terms of
this Offer of Employment, the terms of this Offer of Employment will govern and
control.

 



 

Mark Spelker

Page 2 of 3

 





8)Other Activities. While you render services to the Company, you also will not
assist any person or organization in competing with the Company, in preparing to
compete with the Company, or in hiring any employees of the Company.
Additionally, you agree that for twelve (12) months after you leave the Company
(whether voluntarily or involuntarily), you will not anywhere in the world
directly or indirectly compete with the Company or be employed by: (i) any
person or entity in a division or other department which then competes with the
Company to any material extent, or (ii) any person or entity the major business
of which is competitive with the Company, nor will you directly or indirectly
own any interest in any such person or entity or render to it any consulting,
brokerage, contracting, or other services. The foregoing shall not prohibit you
from owning not in excess of 2% of the outstanding stock of any company that is
a reporting company under the Securities Act of 1934. You also agree that for
twelve (12) months after you leave the Company (whether voluntarily or
involuntarily), you will not, directly or indirectly, solicit, divert or
appropriate or attempt to solicit, divert or appropriate any customers or
clients of the Company who are customers or clients of the Company at the time
of the termination of your employment with the Company, or who were customers or
clients of the Company during the prior twelve (12) month period, for purposes
of offering to such customers or clients of the Company products or services
which are directly competitive to the products and services offered by the
Company as of the date of your termination or resignation from employment with
the Company for any reason. You shall be permitted to perform other part-time
assignments, provided no such assignment shall contravene the foregoing or
prevent or impede you from fulfilling your obligations hereunder.

 

9)Inconsistent Obligations. By signing this Offer of Employment, you represent
and warrant to the Company that (i) you are under no contractual commitments
inconsistent with your obligations to the Company; (ii) you will not, during the
period of your employment with the Company, use any confidential or proprietary
information of any third party whatsoever, including, without limitation that of
any previous employer; (iii) you will adhere to any legally binding contractual
obligations that survive the termination of your previous employment, including,
without limitation, those relating to confidentiality and non-solicitation.

 

10)Period of Employment. Notwithstanding anything to the contrary contained
herein, you shall be and remain an employee at will, meaning that either you or
the Company will be entitled to terminate your employment at any time and for
any reason, with or without cause. Any contrary representations, which may have
been made to you, are superseded by this Offer of Employment. This is the full
and complete agreement between you and the Company on this term. The “at will”
nature of your employment may only be changed in an express written agreement
signed by you and the Chief Executive Officer of the Company. Nothing contained
herein shall be deemed to constitute or create an employment agreement.

 

11)Withholding Taxes. All forms of compensation referred to in this Offer of
Employment are subject to reduction to reflect applicable withholding and
payroll taxes.

 

12)Amendment and Governing Law. This Offer of Employment may not be amended or
modified except by an express written agreement signed by you and the Chief
Executive Officer of the Company. The terms of this Offer of Employment and the
resolution of any disputes will be governed by New Jersey law.

 

13)Entire Agreement. This Offer of Employment supersedes any prior
understandings or agreements, whether oral or written, between you and the
Company.

 

14)Conditional Offer. Please note that as required by law, the Offer of
Employment, and your employment with the Company, is contingent upon your
providing legal proof of your identify and authorization to work in the United
States.

 



 

Mark Spelker

Page 3 of 3

 

We hope that you find the foregoing terms acceptable. In order to indicate your
agreement with these terms and acceptance of this Offer of Employment you should
sign and date both a copy of this letter and the enclosed Confidentiality and
Non-Disclosure agreement and return them to Marcia Novero, Director of Human
Resources.

 

Once again, congratulations on your decision to join Innodata. We look forward
to your active engagement on our team. If you have any questions or need
additional information, please call Marcia at (201) 371-8015.

 

 

Welcome to Innodata.

 

 

Very truly yours,

 

/s/ Jack Abuhoff

Jack S. Abuhoff

Chief Executive Officer

 

Enclosures

 

 

I hereby acknowledge that I have read and understood the terms of this Offer of
Employment and hereby accept employment under the terms outlined above.

 

/s/ Mark Spelker   10/2/2020   Signature   Date  

 



 

